Citation Nr: 1724063	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-25 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as claimed due to an undiagnosed illness.

2.  Entitlement to service connection for a neck disability, to include as claimed due to an undiagnosed illness. 

3.  Entitlement to service connection for a right shoulder disability, to include as claimed due to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1996. 

These matters come before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran and his spouse testified at a hearing at the RO before a Veterans Law Judge.  A transcript of the hearing is of record.

The Veterans Law Judge who presided at the February 2013 hearing is no longer with the Board.  In an April 2016 letter, VA advised the Veteran of his right to testify at a hearing before a different Veterans Law Judge or Acting Veterans Law Judge who would decide the claim.  38 C.F.R. § 20.717 (2016).  The letter advised the Veteran that, if he did not reply within 30 days of the date of the letter, the Board would assume that the Veteran did not wish to attend another hearing.  The Veteran has not responded.

When the case was before the Board in November 2014, the Board, in pertinent part, denied the claims for service connection for back disability, a neck disability, and a right shoulder disability.  The Veteran appealed the Board's November 2014 decision denying service connection for disabilities of the back, cervical spine and right shoulder to the United States Court of Appeals for Veterans Claims (Court). In a March 2016 Order, the Court granted a March 2016 Joint Motion for Remand (JMR) signed by both parties and remanded the issues to the Board for action consistent with the terms of the joint motion.

In February 2013, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  On the form, the Veteran indicated that he wished The American Legion to represent him in these matters.  However, the form was not signed by a representative from The American Legion and, under VA regulations, was invalid.  In a May 2017 letter, the Board issued a letter to the Veteran, explaining the defect in the February 2013 VA Form 21-22, and offering him the opportunity to complete and submit an attached form, appointing either an individual or a veterans service organization as his representative.  In the letter, the Board advised the Veteran that, if he did not reply within 30 days of the date of the letter, the Board would assume that the Veteran wished to represent himself and would review his appeal.  The Veteran has not responded.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2016 JMR, the parties agreed that the record raised the issue of possible service connection due to an undiagnosed illness for each of the claimed disabilities, pursuant to 38 USC § 1117 (West 2014), and 38 CFR § 3.317 (2016).  The parties agreed that VA would procure the Veteran's service personnel records to confirm the Veteran's service in Southwest Asia during the required period and then determine whether he was eligible for service connection for any of the claimed disabilities due to an undiagnosed illness.  

In August 2016, the Board remanded the issues, requesting that the AOJ determine the dates and locations of the Veteran's service in Southwest Asia, to include obtaining the Veteran's service personnel records, and undertake any other indicated development.  The record indicates that the AOJ acquired the service personnel records, including the records of the Veteran's in-service travel.  The Veteran's travel records show that he arrived in Saudi Arabia in December 1992 and departed from there in February 1993.  The travel records sufficiently show that the Veteran is a Persian Gulf War veteran as defined at 38 CFR § 3.317 (2016).  Having procured the records, the AOJ did not perform any other development to determine whether the claimed disabilities were caused by an undiagnosed illness.  A remand is necessary to provide the Veteran with an examination to determine the etiologies of the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of the claimed back, neck, and right shoulder disabilities.  The examiner must review the record and must note that review in the report.  Any required tests should be conducted.  A complete rationale should be given for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's reported back symptoms can be attributed to any known clinical diagnosis or are they evidence that he has a chronic disability due to an undiagnosed illness secondary to his service in Southwest Asia during the Persian Gulf War?

(b)  If the Veteran's back symptoms can be attributed to a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that they are related to service or any incident of service?

(c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's reported neck symptoms can be attributed to any known clinical diagnosis or are they evidence that he has a chronic disability due to an undiagnosed illness secondary to his service in Southwest Asia during the Persian Gulf War?

(d)  If the Veteran's neck symptoms can be attributed to a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that they are related to service or any incident of service?

(e)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's reported right shoulder symptoms can be attributed to any known clinical diagnosis or are they evidence that he has a chronic disability due to an undiagnosed illness secondary to his service in Southwest Asia during the Persian Gulf War?

(f)  If the Veteran's right shoulder symptoms can be attributed to a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that they are related to service or any incident of service?

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




